NEWS RELEASE FOR IMMEDIATE RELEASE RUBY TUESDAY REPORTS FIRST QUARTER FISCAL 2016 RESULTS · Same-Restaurant Salesincreased 0.6%. · Adjusted EBITDA of $15.0 million. · Fiscal 2016 Guidance reaffirmed MARYVILLE, TN – October 8, 2015 – Ruby Tuesday, Inc. (NYSE: RT) today reported financial results for the fiscal first quarter ended September 1, 2015. Financial Performance Highlights · Total revenue was $279.5 million, a decrease from last year of $1.7 million, or 0.6%, primarily due to a net reduction of 11 Company-owned restaurants compared to the first quarter last year, partially offset by a same-restaurant sales increase of 0.6% at Company-owned Ruby Tuesday restaurants. · First quarter same-restaurant sales of 0.6% were negatively impacted by approximately 30 basis points due to the Labor Day holiday being reported in our first quarter last year versus being reported in our second quarter this year.Year-over-year guest counts were down 2.9% for the quarter. · Adjusted EBITDA* was $15.0 million compared to $20.1 million in the same quarter last year. · Net Loss was $4.2 million or ($0.07) per share.Adjusted Net Loss* was $1.6 million or ($0.03) per share. · During the quarter, the Company prepaid and retired ten mortgage loan obligations with a June 2, 2015 outstanding balance of $8.3 million using cash on hand. · As of September 1, 2015, the Company had cash on hand of $56.9 million. *A reconciliation of each non-GAAP financial measure used in this release to the most directly comparable GAAP measure is included in the schedulesaccompanying the condensed consolidated financial statements in this release. Comments on First Quarter Results JJ Buettgen, Chairman of the Board, President, and CEO, commented, "We were pleased with positive same-restaurant sales in the quarter, on top of a relatively strong sales performance in the first quarter of last year. Our same-restaurant sales gain reflected check growth partially offset by a decline in guest counts during the quarter.” Ruby Tuesday, Inc. News Release October 8, 2015 Page - 2 - “Year-over-year first quarter restaurant-level margins and profitability contracted primarily due to an increase in other restaurant operating costs, mainly repair and maintenance expense and other restaurant supplies.We accelerated spending in these critical areas to ensure our restaurant facilities support the delivery of a consistently great guest experience.These were necessary investments that will support positive results in the future.Further, we expect our inventory management system, which was fully rolled out in the first quarter, will benefit restaurant level margins in the back-half of this fiscal year and expect restaurant level margins to be in-line with guidance for the year.” Buettgen continued, “We made progress in the quarter on our four key brand transformation pillars – menu, service, communication and atmosphere.As a result of these efforts, we are excited about our product innovation pipeline, have broadened our communication strategies to include digital and social platforms, have improved guest satisfaction metrics on quality, taste, pace of meal, and server attentiveness, and have positive early feedback from guests on certain remodel elements.” Buettgen concluded, “Our entire team is committed to executing our long-term brand transformation strategies which should produce sustainable same-restaurant sales growth, improve long-term profitability, and maximize value for our shareholders.” Fiscal 2016 Outlook The Company is reaffirming its full-year Adjusted Net Income per diluted share guidance of $0.12 to $0.17, based on the following assumptions: · Same-Restaurant Sales – Fiscal 2016 same-restaurant sales to be in the range of flat to up 2%.Second quarter-to-date same-restaurant sales support this range. · Unit Development – A net reduction of 11-14 Company-owned Ruby Tuesday restaurants. · Restaurant Level Margins – Fiscal 2016 Restaurant Level Margins ranging from 17.0% to 17.5% of restaurant sales and operating revenue which compares to 16.9% in fiscal 2015. · Selling, General, and Administrative Expense – Fiscal 2016 SG&A ranging from $116 to $120 million, compared to $115.3 million in fiscal 2015. · Tax Rate – Adjusted Net Income is calculated using the statutory tax rate of 39.69%.This provides a more consistent tax rate to facilitate review and analysis of the Company’s financial performance.The Company is limited in the amount of tax credits that can be utilized each year based upon taxable income for that year and cannot recognize a full benefit of any year’s Ruby Tuesday, Inc. News Release October 8, 2015 Page -3 - currently generated tax credits or tax credit carry-forwards due to the Company’s tax valuation allowance. · Capital Expenditures – Fiscal 2016 capital expenditures ranging from $34 to $38 million. Reclassification of Amortization of Intangible Assets Beginning in the first quarter of 2016, the Company reclassified its Amortization of intangible assets from “Other restaurant operating costs” to “Depreciation and amortization.” The Company believes this reclassification better aligns the Company with its peers and increased both current and prior period Restaurant-Level Margins by approximately 20 basis points. The schedule accompanying the condensed unaudited consolidated financial statements has been revised to reflect the reclassification of Amortization of intangible assets for the preceding eight quarters. *Non-GAAP Reconciliations The Company believes excluding certain items from its financial results provides investors with a clearer understanding of the Company’s operating performance and comparison to prior-period results.In addition, management uses these non-GAAP financial measures and ratios to assess the results of the Company’s operations. We have included EBITDA, Adjusted EBITDA, Adjusted Net (Loss)/ Income and Adjusted Net (Loss)/ Income per share to provide investors with supplemental measures of our operating performance.We believe these are important supplemental measures of operating performance because they eliminate items that have less bearing on our Company-wide operating performance and thus highlight trends in our core business that may not otherwise be apparent when relying solely on financial measures in accordance with United States Generally Accepted Accounting Principles (GAAP). We also believe that securities analysts, investors and other interested parties frequently use EBITDA, Adjusted EBITDA, Adjusted Net (Loss)/ Income and Adjusted Net (Loss)/ Income per share in evaluating issuers. Because other companies in some cases calculate EBITDA, Adjusted EBITDA, Adjusted Net (Loss)/ Income, or Adjusted Net (Loss)/ Income per share differently from the way we calculate such measures, these metrics may not be comparable to similarly titled measures reported by other companies.Additionally, supplemental non-GAAP financial measures should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. The use of these measures permits a comparative assessment of the Company's operating performance relative to its performance based on GAAP results, while isolating the effects of certain items that vary from period to period without correlation to core operating performance and certain Ruby Tuesday, Inc. News Release October 8, 2015 Page -4 - items that vary widely among similar companies. However, the inclusion of these adjusted measures should not be construed as an indication that future results will be unaffected by unusual or infrequent items or that the items for which the adjustments have been made are necessarily unusual or infrequent. The following table shows the reconciliation of Net (Loss)/ Income, the most directly comparable GAAP measure, to EBITDA, Adjusted EBITDA, Adjusted Net (Loss)/ Income and Adjusted Net (Loss)/ Income per share, all of which are non-GAAP financial measures.The Company defines EBITDA as income before interest, taxes, and depreciation and amortization and Adjusted EBITDA as EBITDA, excluding certain non-cash and/or non-recurring expenses including, but not limited to, Closures and Impairments and Executive Transition.Adjusted Net (Loss)/ Income is defined as Net (Loss)/ Income, excluding certain non-cash and/or non-recurring expenses/(income) as detailed in Adjusted EBITDA, net of tax as well as adjustments related to Debt Prepayment Penalties, Deferred Financing Fees, and Income Tax (Benefit)/Provision Adjusted to the Statutory Rate. Adjusted Net (Loss)/ Income per share is defined as Adjusted Net (Loss)/ Income divided by diluted shares outstanding. Ruby Tuesday, Inc. News Release October 8, 2015 Page -5 - Non-GAAP Reconciliation Table Reconciliation of EBITDA, Adjusted EBITDA, Adjusted Net (Loss)/ Income, and Adjusted Net (Loss)/ Income Per Share (Amounts in thousands except per share amounts) (Unaudited) 13 Weeks 13 Weeks Ended Ended September 1, September 2, Net (Loss)/Income $ ) $ Depreciation and Amortization Interest Expense, Net Benefit for Income Taxes ) ) EBITDA $ $ Closures and Impairments(1) Executive Transition (2) ) - Adjusted EBITDA $ $ Net (Loss)/Income $ ) $ Closures and Impairments (net of tax) (1)(4) Executive Transition (net of tax) (2)(4) ) - Debt Prepayment Penalties & Deferred Financing Fees (net of tax) (3)(4) - Income Tax (Benifit)/Provision Adjusted to Statutory Rate (5) ) Adjusted Net (Loss)/Income $ ) $ Net (Loss)/Income Per Share (6) $ ) $ Adjusted Net (Loss)/Income Per Share (6) $ ) $ Basic Shares Outstanding Diluted Shares Outstanding (1) Includes impairments, lease reserves, and closing cost adjustments. (2) On July 25, 2015, our then President Ruby Tuesday Concept and Chief Operations Officer left the Company.Accordingly, included within our share-based compensation expense for the current quarter is a forfeiture credit of $1.3 million in connection with the forfeiture of 333,000 unvested stock options and 137,000 unvested shares of restricted stock. (3) Debt prepayment penalties and the write-off of deferred financing fees are classified within Interest expense and included in EBITDA calculation and therefore not a separate add-back for Adjusted EBITDA. (4) Adjusted for income taxes based on a statutory tax rate of 39.69%. (5)Represents the difference between the benefit for Taxes at the quarterly effective tax rate versus the statutory tax rate of 39.69%. Adjusted Net (Loss)/Income per share applies the statutory rate to pre-tax income and adjustments to income. (6) Net Income and Adjusted Net Income per share figures are calculated based on diluted shares outstanding whereas Net Loss and Adjusted Net Loss per share figures are calculated based on basic shares outstanding. Ruby Tuesday, Inc. News Release October 8, 2015 Page -6 - ABOUT RUBY TUESDAY Ruby Tuesday, Inc. owns and franchises Ruby Tuesday and Lime Fresh brand restaurants.As of September 1, 2015, there were 734 Ruby Tuesday restaurants in 44 states, 12 countries, and Guam, and there were 27 Lime Fresh restaurants in six states and the District of Columbia.Of those restaurants, we owned and operated 656 Ruby Tuesday restaurants and franchised 78 Ruby Tuesday restaurants, comprised of 28 domestic and 50 international restaurants.We also owned and operated 19 Lime Fresh restaurants and franchised eight Lime Fresh domestic restaurants. Our Company-owned and operated restaurants are concentrated primarily in the Southeast, Northeast, Mid-Atlantic, and Midwest of the United States, which we consider to be our core markets. Ruby Tuesday, Inc. is traded on the New York Stock Exchange (Symbol:RT). Source:Ruby Tuesday, Inc. Jill Golder, EVP & Chief Financial Officer / 865-379-5700 The Company will host a conference call, which will be a live web-cast, this afternoon at 5:00 p.m. Eastern Time.The call will be available live at the following website: http://www.rubytuesday.com Special Note Regarding Forward-Looking Information This press release contains various forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements represent our expectations or beliefs concerning future events, including one or more of the following:future financial performance (including our estimates of growth in same-restaurant sales, average unit volumes, operating margins, expenses, and other items), future capital expenditures, the effect of strategic initiatives (including statements relating to cost savings initiatives and the benefits of our marketing), the opening or closing of restaurants by us or our franchisees, sales of our real estate or purchases of new real estate, future borrowings and repayments of debt, availability of financing on terms attractive to the Company, compliance with financial covenants in our debt instruments, payment of dividends, stock and bond repurchases, restaurant acquisitions, and changes in senior management and in the Board of Directors.We caution the reader that a number of important factors and uncertainties could, individually or in the aggregate, cause our actual results to differ materially from those included in the forward-looking statements, including, without limitation, the risks and uncertainties described in the Risk Factors included in Part I, Item A of our Annual Report on Form 10-K for the year ended June 2, 2015. Ruby Tuesday, Inc. News Release October 8, 2015 Page -7 - Ruby Tuesday, Inc. Number of restaurants at end of period September1, September 2, Ruby Tuesday: Company-Owned Domestic Franchised 28 31 International Franchised 50 52 Total Lime Fresh: Company-Owned 19 20 Domestic Franchised 8 7 Total 27 27 Total Restaurants: Company-Owned Domestic Franchised 36 38 International Franchised 50 52 System-wide total Ruby Tuesday, Inc. News Release October 8, 2015 Page -8 - Financial Results For the First Quarter of Fiscal Year 2016 (Amounts in thousands) (Unaudited) September 1, June 2, CONDENSED BALANCE SHEETS Assets (as adjusted) Cash and Cash Equivalents $ $ Accounts Receivables Inventories Income Tax Receivable - Prepaid Rent and Other Expenses Assets Held for Sale Total Current Assets Property and Equipment, Net Deferred Income Taxes, Net - Other Assets Total Assets $ $ Liabilities Current Portion of Long Term Debt, including Capital Leases $ $ Income Tax Payable - Deferred Income Taxes, Net 7 Other Current Liabilities Total Current Liabilities Long-Term Debt, including Capital Leases Deferred Income Taxes, Net - Deferred Escalating Minimum Rents Other Deferred Liabilities Total Liabilities Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ Ruby Tuesday, Inc. News Release October 8, 2015 Page -9 - Financial Results For the First Quarter of Fiscal Year 2016 (Amounts in thousands except per share amounts) (Unaudited) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 13 Weeks 13 Weeks Ended Ended September 1, Percent September 2, Percent of Revenue of Revenue (as adjusted) Revenue: Restaurant sales and operating revenue $ $ Franchise revenue Total Revenue Operating Costs and Expenses: (as a percent of Restaurant sales and operating revenue) Cost of goods sold Payroll and related costs Other restaurant operating costs (1) Restaurant Level Margin (excludes franchise revenue) (1) Depreciation and amortization (1) (as a percent of Total revenue) Selling, general and administrative, net Closures and impairments, net Total operating costs and expenses Earnings From Operations Interest expense, net Loss before income taxes ) ) - Benefit for income taxes ) Net (Loss)/Income ) ) Net (Loss)/Income per Share: Basic $ ) $ Diluted $ ) $ Shares: Basic Diluted (1)Beginning in the first quarter of 2016, the Company reclassified its Amortization of intangible assets from Other restaurant operating costs to Depreciation and amortization. While the reclassification had no impact on net (loss)/income, it did impact the Company's Other restaurant operating costs and Restaurant-level margin. Reference the attached table in this presentation for the impact of this reclassification on the Company's prior period financial results. Ruby Tuesday, Inc. News Release October 8, 2015 Page -10 - Financial Results For the First Quarter of Fiscal Year 2016 and All Quarters of Fiscal Years 2015 and 2014 Reclassification of Amortization of Intangible Assets (1) (Amounts in thousands except per share amounts) (Unaudited) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 13 Weeks 13 Weeks 13 Weeks 13 Weeks 13 Weeks Ended Ended Ended Ended Ended September 1, Percent June 2, Percent March 3, Percent December 2, Percent September 2, Percent of Revenue of Revenue of Revenue of Revenue of Revenue (as adjusted) Revenue: Restaurant sales and operating revenue Franchise revenue Total Revenue Operating Costs and Expenses: (as a percent of Restaurant sales and operating revenue) Cost of goods sold Payroll and related costs Other restaurant operating costs (1) Restaurant Level Margin (1) (excludes franchise revenue) Depreciation and amortization (1) (as a percent of Total revenue) Selling, general and administrative, net Closures and impairments, net Trademark impairments - Total operating costs and expenses Earnings/(Loss) From Operations Interest expense, net Loss on extinguishment of debt - (Loss)/income from continuing operations before income taxes - (Benefit)/provision for income taxes from continuing operations - Net (Loss)/income from Continuing Operations Income/(Loss) from discontinued operations, net of tax - Net (Loss)/Income Basic (Loss)/Income Per Share: (Loss)/income from continuing operations Income from discontinued operations - Basic Net (Loss)/Income Per Share Diluted (Loss)/Income Per Share: (Loss)/income from continuing operations Income from discontinued operations - Diluted Net (Loss)/Income Per Share Shares: Basic Diluted (1) Beginning in the first quarter of 2016, the Company reclassified its Amortization of Intangible Assets from Other restaurant operating costs to Depreciation and Amortization. While the reclassification had no impact on net (loss)/income, it did impact the Company's Other restaurant operating costs and Restaurant-level margin as follows: Other restaurant operating costs as previously stated 21.3 21.6 23.0 21.4 Less: Amortization of Intangible Assets 0.2 0.2 0.2 Other restaurant operating costs as reclassified $ 62,403 21.1 $ 60,972 21.4 $ 59,516 22.8 $ 59,218 21.2 Restaurant-Level Margin, as previously stated $ 48,388 17.0 13.6 17.4 add back: Amortization of Intangible Assets 0.2 0.2 0.2 0.2 Restaurant-Level Margin as reclassified $ 55,192 18.7 $ 48,944 17.2 $ 36,080 13.8 $ 49,250 17.6 Ruby Tuesday, Inc. News Release October 8, 2015 Page -11 - Financial Results For the First Quarter of Fiscal Year 2016 and All Quarters of Fiscal Years 2015 and 2014 Reclassification of Amortization of Intangible Assets (1) (Amounts in thousands except per share amounts) (Unaudited) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Continued) 13 Weeks 13 Weeks 13 Weeks 13 Weeks Ended Ended Ended Ended June3, Percent March 4, Percent December 3, Percent September 3, Percent of Revenue of Revenue of Revenue of Revenue (as adjusted) Revenue: Restaurant sales and operating revenue Franchise revenue Total Revenue Operating Costs and Expenses: (as a percent of Restaurant sales and operating revenue) Cost of goods sold Payroll and related costs Other restaurant operating costs (1) Restaurant Level Margin (1) (excludes franchise revenue) Depreciation and amortization (1) (as a percent of Total revenue) Selling, general and administrative, net Closures and impairments, net Trademark impairments - Total operating costs and expenses Earnings/(Loss) From Operations Interest expense, net Loss on extinguishment of debt - - (Loss)/income from continuing operations before income taxes (Benefit)/provision for income taxes from continuing operations Net (Loss)/income from Continuing Operations Income/(Loss) from discontinued operations, net of tax 86 - Net (Loss)/Income $ (7,307) Basic (Loss)/Income Per Share: (Loss)/income from continuing operations Income from discontinued operations - - Basic Net (Loss)/Income Per Share $ (0.57) $ (0.37) Diluted (Loss)/Income Per Share: (Loss)/income from continuing operations Income from discontinued operations - - Diluted Net (Loss)/Income Per Share $ (0.01) $ (0.57) $ (0.37) Shares: Basic Diluted (1) Beginning in the first quarter of 2016, the Company reclassified its Amortization of Intangible Assets from Other restaurant operating costs to Depreciation and Amortization. While the reclassification had no impact on net (loss)/income, it did impact the Company's Other restaurant operating costs and Restaurant-level margin as follows: Other restaurant operating costs as previously stated
